MEMORANDUM **
J. Cruz Gonzalez-Pineda appeals his conviction and 151-month sentence for engaging in a conspiracy to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the voluntariness of a guilty plea and the adequacy of a plea colloquy, United States v. Timbana, 222 F.3d 688, 702-03 (9th Cir.2000), and we affirm.
Gonzalez-Pineda’s contention that his guilty plea was involuntary fails because he did not demonstrate that the plea was the product of threats, improper promises, or other forms of wrongful coercion. See United States v. Hernandez, 203 F.3d 614, 619 (9th Cir.2000).
Gonzalez-Pineda’s contention that the district court’s failure to hold a second change of plea hearing after his plea agreement was amended to lower his base offense level fails because the omission did not affect a substantial right. See Fed. R.Crim.P. 11(h); United States v. Jimenez-Dominguez, 296 F.3d 863, 867 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.